Citation Nr: 0710709	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-19 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim of service connection for a lumbar spine condition. 

2.  Entitlement to service connection for a lumbar spine 
condition. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1960 to June 
1964, from February 1965 to May 1969, and from September 1976 
to July 1978.  He also served in the Virginia Army National 
Guard from October 1981 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia which continued a denial of service 
connection for a lumbar back condition and continued a denial 
of entitlement to individual unemployability (TDIU).

In the March 2003 rating decision, the RO appeared to 
consider the veteran's claim for service connection for a 
lumbar back condition on the merits without considering 
whether new and material evidence had been submitted.  
Regardless, the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Thus, the Board will first determine whether new and material 
evidence has been submitted.  

The veteran did not file a notice of disagreement or a 
substantive appeal regarding the issue of entitlement to 
TDIU.  Therefore, this issue is not in appellate status and 
is not before the Board.


FINDINGS OF FACT

1.  In a November 1970 decision, the RO denied service 
connection for a back disorder; this decision is final.  In 
an unappealed decision issued in August 1998, the RO found 
that new and material evidence had not been received to 
reopen the claim.

2.  Evidence submitted since the August 1998 decision relates 
to previously unestablished elements necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.

3.  Scoliosis did not clearly and unmistakably pre-exist 
active service.

4.  Scoliosis identified in service was a contributing factor 
to the development of current degenerative disk and joint 
disease of the lower back.


CONCLUSIONS OF LAW

1.  The RO's August 1998 decision is final; evidence received 
since that decision is new and material, and the veteran's 
claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302(a), 20.1103 (2006).

2.  The presumption of soundness at entrance into service for 
scoliosis is not rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

3.  The criteria for service connection for degenerative disk 
and joint disease of the lumbar spine are met.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  Because the claim is being granted, no 
further assistance is needed to substantiate the appeal.  
Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection for chronic diseases, such as degenerative 
arthritis may be presumed if the disease is manifested to a 
compensable degree within one year subsequent to discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. § 
1132; 38 C.F.R. § 3.304(b).  

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

In a November 1970 decision, the RO denied service connection 
for a low back disorder on the basis that no current back 
condition was present aside from lordosis.  Because the 
veteran did not submit a notice of disagreement within one 
year, that decision is final.  38 U.S.C.A. § 7105 (West 
2002). 

In an August 1998 rating decision, the RO concluded that new 
and material evidence had not been presented to reopen the 
veteran's claim for low back problems.  The veteran was 
notified of that decision and of his appeal rights, but did 
not submit a notice of disagreement and it became final.  Id.
A final decision will be reopened if new and material 
evidence is submitted or obtained.  38 U.S.C.A. § 5108. 

On October 10, 2001, the RO received the veteran's 
application to reopen his claim for service connection for a 
back condition based on the theory that his low back 
condition was related to an aggravation of the pre-existing 
condition of his service connected cervical spondylosis.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The evidence received since the November 1970 RO decision 
includes VA treatment records, additional service medical 
records and the June 2000 Board decision granting service 
connection for a neck condition (cervical spondylosis) at a 
100 percent disability rating from June 10, 1992 to August 
31, 1992 and at a 60 percent disability rating from September 
1, 1992.

The newly received evidence includes competent medical 
opinions linking current low back disabilities to scoliosis, 
identified in service.  This evidence relates to a previously 
unestablished element necessary to establish service 
connection.  As such, this evidence is new and material and 
the claim is reopened.




II.  Entitlement to service connection for a lumbar spine 
condition.

The veteran's entrance examination in September 1960 listed 
no pertinent abnormalities.  His spine was listed as normal.

In May 1962, the veteran presented with pain in his chest 
that radiated to his back.

In June 1966, the veteran presented with complaints of pain 
in his lower back for the past month.  He reported that the 
pain began after he lifted heavy supplies.  The veteran had 
continual discomfort, morning stiffness and pain.

In October 1967, the veteran presented with complaints of 
lower back pain that occurred spontaneously.  The examiner 
noted that the veteran was seen for a similar complaint in 
June 1966 following heavy lifting.  An examination of his 
lower back revealed a rather marked lordic curve anteriorly 
and there was accompanying right lumbar scoliosis.  The 
diagnosis was a symptomatic lumbar sacral sprain.

In a March 1968 treatment note, the examiner noted that the 
veteran had complained of low back pain.  There was no 
evidence of muscle spasm.

In a November 1989 report of medical history, the treating 
physician noted that the veteran had recurrent back pain and 
spinal spurs.

In November 1992, Dr. Charles Sutton evaluated the veteran 
after he was rear ended in an automobile accident.  Dr. 
Sutton made no mention of lower back complaints and provided 
no diagnoses relating to the lumbar region.

An MRI of the lumbar spine in January 1993 demonstrated mild 
changes of degenerative disk disease at the L1-L2, L4-L5 and 
the L5-S1 levels.  There was also osteoarthritis involving 
the left L2-L3 facet joint.

In a May 1993 letter, a VA physician stated that the veteran 
was status post C5-6 and C6-7 bilateral posterior cervical 
foraminotomies.  The veteran also had lower back pain which 
radiated into both of his legs.  However, the physician noted 
that MRI studies were noncontributory.  The veteran suffered 
from severe neck and lower back pain.

An MRI of the lumbar spine in March 1998 revealed scoliosis 
of the lumbar spine and mild multilevel degenerative changes 
of the discs and facet joints.

In June 1998, the veteran underwent a VA examination for his 
spine.  The examiner concluded that while the veteran had 
some mild degenerative disk disease and facet changes, these 
appeared to be degenerative changes only and nothing 
secondary to a significant traumatic event.  He also noted 
that there was no documentation of an ongoing problem that 
was treated in his military service.

In an October 2001 letter, a staff physician at the Richmond, 
Virginia VA Medical Center (VAMC) stated that based on the 
history of the service medical records, it was difficult to 
state that the veteran's low back pain was related to the 
episodes in June 1966 and October 1967.  He also stated that 
the veteran pre-existing scoliosis may have played a role in 
the possible lumbar strain that the veteran experienced in 
service.  The veteran's pre-existing scoliosis had also made 
the veteran more prone to getting arthritis of the spine 
leading to further low back pain.

In May 2004, the veteran presented for a VA examination for 
evaluation of his lower back.  The examiner noted that after 
the veteran's evaluation in June 1966 and October 1967 for 
low back pain, he had four additional evaluations in 
September 1976, December 1981, February 1986 and November 
1989.  None of these evaluations mentioned ongoing back 
problems or abnormalities of the lumbar spine.  The examiner 
noted that the claims file was silent for post-service 
treatment of the veteran's back until 1993.  The veteran 
reported that he was okay with his back for a while until he 
underwent cervical spine surgery in 1992 when he started 
having problems with his lower back.  

The examiner noted that the veteran had a history of 
scoliosis involving his lumbar spine which was diagnosed 
during his evaluation in October 1967.  He opined that the 
scoliosis existed throughout the veteran's military career 
and from all indications probably existed when he entered 
into military service.  The examiner stated that the degree 
of scoliosis that the veteran had did not impede his ability 
to participate in the military in the military nor was there 
any documentation of any problems related to this scoliotic 
condition in his back.  He concluded that the veteran's 
scoliotic curve did not predispose him to having lumbar 
sprains.  The examiner concluded, however, that the veteran's 
pre-existing thoracolumbar scoliosis was a contributing 
factor to the development of the current degenerative disk 
and degenerative joint disease.

The examiner stated that despite the veteran having numerous 
physical examinations for recertification for military 
history, there was never any mention of back pain.  He 
concluded that the present condition that the veteran 
complained of was not related to any injury that he sustained 
in the military service, especially in June 1966, as there 
had been a span of 26 years of his being relatively pain free 
with an absence of complaints, conditions or treatments.

Analysis- Presumption of Soundness 

Because scoliosis was not noted on the examination for 
entrance into service, the presumption of soundness is 
applicable.  38 U.S.C.A. § 1111. 

There is evidence that the veteran's scoliosis pre-existed 
service.  The October 2001 letter from the staff physician at 
the Richmond, Virginia VAMC noted repeatedly that the 
veteran's scoliosis was pre-existing.  The examiner, however, 
noted only that it had pre-existed the in-service back 
strain, and did not specifically state that the disability 
had pre-existed service.  

The VA examiner concluded that scoliosis "probably" pre-
existed service, but this conclusion falls short of providing 
clear and unmistakable evidence that it pre-existed service.  
There is no evidence against a finding that the veteran's 
scoliosis pre-existed service.  

The October 2001 letter from the staff physician at the 
Richmond, Virginia VAMC stated that the veteran's scoliosis 
may have played a role in the possible lumbar strain that the 
veteran experienced in June 1966; and more importantly, made 
the veteran prone to develop the current arthritis of his 
lumbar spine.  

The May 2004 VA examiner also concluded that the scoliosis 
contributed to the current degenerative disk and joint 
disease.  The evidence, thus, is to the effect that current 
lumbar spine disability is related to a disease or injury in 
service.

Resolving reasonable doubt in the veteran's favor, service 
connection for lumbar spine condition, namely degenerative 
disk and joint disease, is granted.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence was submitted and the claim of 
service connection for a lumbar spine condition is reopened. 

Entitlement to service connection for a lumbar spine 
condition is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


